Exhibit 10.13e

FOURTH AMENDMENT TO OFFICE LEASE

THIS FOURTH AMENDMENT TO OFFICE LEASE (this “Amendment”) is made as of October
15, 2015, but effective as of October 1, 2015 (the “Effective Date”) by and
between WEXFORD 4320 FOREST PARK, LLC, a Delaware limited liability company
(“Landlord”), and STEREOTAXIS, INC., a Delaware corporation (“Tenant”). Each of
Landlord and Tenant is sometimes referred to herein as a “Party” and together as
the “Parties.”

RECITALS

A. Pursuant to that certain Office Lease dated as of November 15, 2004 by and
between Tenant and CORTEX West Development I, LLC, a Missouri limited liability
company (“Original Landlord”), as amended by a First Amendment to Office Lease
dated as of November 30, 2007, as further amended by that certain Second
Amendment to Office Lease dated as of May 1, 2013, as further amended by that
certain Third Amendment to Office Lease dated as of August 14, 2013, and as
assigned by Original Landlord to Landlord pursuant to an Assignment and
Assumption of Leases dated as of September 10, 2012 (as amended and assigned to
date, the “Lease”), Tenant leases from Landlord certain space on the first,
second and third floors of the west wing of the building located at 4320 Forest
Park Boulevard, St. Louis, Missouri (the “Building”).

B. Landlord and Tenant desire to modify the Lease so as to permit the leasehold
improvement allowance for the Third Floor Premises One and the Third Floor
Premises Two to be applied to the improvements contemplated in connection with
the execution of the Sublease Agreement between Tenant, as Sublandlord, and
Bard, Rao + Athanas Consulting Engineers, LLC, a Delaware limited liability
company, as Subtenant (“Subtenant”) dated as of even date herewith whereby
Tenant will sublease approximately 3,152 rentable square feet of the Premises
(the “BR+A Premises”) to Subtenant.

AGREEMENT

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

1. Recitals; Defined Terms. The foregoing recitals are hereby incorporated into
and made a part of this Amendment. All capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to them in the Lease.

2. Tenant Improvement Allowance.

(a) As of the date hereof, Landlord and Tenant agree that $171,390.11 of the
leasehold improvement allowance for the Third Floor Premises One and the Third
Floor Premises Two provided for under the Lease remains (the “Remaining
Allowance”).

(b) Notwithstanding any terms in the Lease to the contrary, Tenant and Landlord
agree that the Remaining Allowance shall be available to Tenant for (i)
improvements to the BR+A Premises and other improvements shown on the plans
attached hereto as Exhibit A and incorporated herein by reference (the “BR+A
Improvements”); and (ii) related soft costs associated with such improvements
(i.e. architectural and design fees). Landlord hereby grants its consent to and
approval of the BR+A Improvements as shown on Exhibit A provided that the
forgoing consent shall not relieve the Tenant of its obligations under Article
11 of the Lease.



--------------------------------------------------------------------------------

3. Miscellaneous. The Lease, as amended hereby, remains in full force and effect
and is hereby ratified and affirmed by the parties hereto. Any references to the
“Lease” shall be deemed to refer to the Lease as modified by this Amendment. In
the event of any conflict between the Lease and this Amendment, on the one hand,
and this Amendment on the other hand, the terms of this Amendment shall govern.
Tenant, by its execution hereof, hereby warrants and represents that Landlord is
not in default under the Lease and that Tenant, to its current actual knowledge
without independent inquiry or investigation, has no defense or rights of setoff
or other claims against the Landlord under the Lease as of the date of this
Amendment. This Amendment shall be binding on and inure to the benefit of
Landlord and Tenant and their respective successors and assigns. This Amendment
may be signed in counterparts, each of which shall be deemed an original, and
all of which taken together shall constitute a single document. This Amendment
may be executed by facsimile or PDF which shall be deemed to have the same force
and effect as original signatures. This Amendment shall be governed by and
enforced in accordance with the internal laws of the State of Missouri. The
invalidity or unenforceability of any provision of this Amendment shall not
affect or impair any other provision hereof.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment to
Office Lease as of the date and year first above written.

 

LANDLORD:  

WEXFORD 4320 FOREST PARK, LLC,

a Delaware limited liability company

  By:   LOGO [g122143stamp_pg068a.jpg]   LOGO [g122143stamp_pg068c.jpg]  

 

    Name:  

S. Nelson Weeks

    Title:  

Sr. Vice President

  TENANT:  

STEREOTAXIS, INC.,

a Delaware corporation

  By:   LOGO [g122143stamp_pg068b.jpg]    

 

    Name:  

Martin C. Stammer

    Title:  

CFO

 

Fourth Amendment to Office Lease – Signature Page



--------------------------------------------------------------------------------

Exhibit A

 

 

LOGO [g122143stamp_pg069.jpg]



--------------------------------------------------------------------------------

LOGO [g122143stamp_pg070.jpg]

 